DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate both the fixed magnet and driving magnet in Fig. 3. It appears the character ‘180’ should be #130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-10, 12 and 16 are objected to because of the following informalities:  
Claim 9 recites “a first movable body inserted into the first support rod”. However, the drawings make it clear the first moveable body is inserted into the inner body, around the first support rod as opposed to into 
Claim 10 has a similar issue. Claim 10 recites “a second movable body inserted into the second support rod”. However, the drawings make it clear the second moveable body is inserted into the inner body, around the second support rod as opposed to into the inner support rod. For the purposes of examination the claims are interpreted with how it is presented in the drawings. However clarification on this point would be appreciated.
In claim 10, line 8, add a ‘s’ after “rotate”.
Claim 12 recites “a first elastic body inserted in to the first moveable body” and “a second elastic body inserted into the second moveable body”, in lines 6 and 9, respectively. However, from the drawings, the elastic bodies are not inserted into the moveable bodies. Clarification of the claimed language is required. 
In claim 12 line 1 add ‘is’ after ‘piece’.
In claim 12 line 3 add ‘is after ‘piece’.
In claim 12, line 5 and a ‘s’ after ‘comprise’.
Claim 16, change ‘N’ to ‘North’ and ‘S’ to ‘South’ before using any abbreviations. 
Appropriate correction is required.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious a stent delivery device that comprises a fixed magnet, and an inner body in which a first support rod and a fixed magnet are coupled in a first direction; and a first movable body inserted into the first support rod, in which a first driving magnet is coupled to one end of the first movable body, which is adjacent to the fixed magnet; wherein a stent is coupled to surround the first movable body and the fixed magnet, and wherein by control of an external magnetic field, the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TIFFANY P SHIPMON/Examiner, Art Unit 3774

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774